Judgment unanimously affirmed. Memorandum: The trial court’s charge with respect to temporary and lawful possession correctly informed the jury that *984the People had the burden of proving beyond a reasonable doubt that defendant’s possession of a weapon was unlawful (see, People v Williams, 50 NY2d 1043; People v Montgomery, 106 AD2d 410; 1 CJI[NY] 9.65). (Appeal from judgment of Supreme Court, Monroe County, DePasquale, J. — criminal possession of weapon, third degree.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.